Citation Nr: 1046167	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  97-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of a head 
injury, to include a rating in excess of 30 percent for 
neurological manifestations of a pain disorder and a separate 
rating for chronic fatigue syndrome.

(The issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) is the subject of a separate decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1944 to June 1946.  This matter was originally before the Board 
on appeal from a November 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

A March 2004 Board decision denied the Veteran an increased 
rating for a pain disorder, manifested by headaches, associated 
with psychological factors and a history of traumatic 
encephalopathy.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In March 
2005, the Court issued an order that granted a Joint Motion for 
Remand to the Board (Joint Motion) filed by counsel for both 
parties, vacated the Board's March 2004 decision, and remanded 
the matter of the evaluation of the pain disorder to the Board 
for action in compliance with the Joint Motion.  In November 2005 
the Board remanded the matter to the RO for additional 
development.

In June 2006, a Travel Board hearing was held before the 
undersigned on the issue of service connection for depression.  
The Veteran was represented at that hearing by his agent.  A 
transcript of the hearing is associated with the claims file.  In 
September 2006, the Board granted a motion to advance the 
Veteran's case on the Board's docket due to his advanced age.

In October 2006, the Board denied a rating in excess of 30 
percent for pain disorder.  The Veteran appealed this decision to 
the Court.  In September 2007, the Court issued an order that 
vacated the October 2006 Board decision and remanded the matter 
on appeal for readjudication consistent with instructions 
outlined in a September 2007 Joint Motion by the parties.  In 
July 2008, the Board remanded the case for further development of 
the evidence.
In May 2009, the Board denied a rating in excess of 30 percent 
for neurological manifestations of a pain disorder and separately 
granted service connection for a chronic adjustment disorder with 
mixed emotional features.  The Veteran appealed the denial of the 
increased rating to the Court.  In June 2010, the Court issued an 
order that vacated the increased rating portion of the May 2009 
Board decision and remanded the matter on appeal for 
readjudication consistent with the instructions outlined in the 
June 2010 Joint Motion by the parties.  

The Board notes that the issue was originally characterized as an 
increased rating for pain disorder, as manifested by headaches 
associated with psychological factors and a history of traumatic 
encephalopathy.  The issue was then recharacterized by the Board 
in May 2009 as two issues (1) an increased rating for 
neurological manifestations of a pain disorder and (2) a separate 
service connection issue for a related psychiatric disability.  
Given that the Veteran initially claimed a higher rating for the 
broadly-defined "residuals of a head injury" (see November 1994 
statement from the Veteran); the fact that the Board has 
separately granted service connection for a chronic adjustment 
disorder with mixed emotional features; and the fact that the 
Board has remanded the case for further development on several 
occasions to address whether the Veteran has chronic fatigue 
syndrome related to his service-connected neurological disorder 
or his head injury in service, the issue is more appropriately 
characterized as above.  

The evidence shows the Veteran may have three separate 
disabilities - a neurological pain disorder manifested by 
headaches, a separate psychiatric diagnosis, and a separate 
immune disorder.  Hence, the Board has recharacterized the issue 
accordingly.  This recharacterization of the issue does not 
prejudice the Veteran as it potentially provides for separately 
compensable ratings based on neurological, psychiatric, and 
immunological disabilities.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VARO.  VA will notify the 
appellant if further action on his part is required.
REMAND

The June 2010 Joint Motion by the parties directed that remand 
was warranted in order for VA to respond to the Veteran's 
attorney's December 2008 request for a copy of the October 2008 
VA examination reports and her request for additional time to 
respond to the December 2008 supplemental statement of the case 
(SSOC).  However, subsequent (November 2010) correspondence from 
the Veteran's attorney clearly demonstrates that the Veteran's 
attorney has obtained copies of the October 2008 VA examination 
reports, in addition to the November 2008 addendum to the 
neurological examination report; her November 2010 correspondence 
made several references to the examination reports and addendum 
and also made arguments with respect to the adequacy of those 
reports.  

The Veteran's attorney's November 2010 correspondence notes that 
the November 2008 addendum did not provide a rationale for the 
opinion that it was more likely than not that the Veteran does 
not have chronic fatigue syndrome, and is therefore inadequate.  
As noted above, the Board has remanded the case for further 
development on several occasions to address whether the Veteran 
has chronic fatigue syndrome related to his service-connected 
neurological disorder or his in-service head injury.  
Nevertheless, the Board finds that further development of medical 
evidence in this matter is necessary to afford the Veteran every 
consideration (in particular as specifically sought by his 
attorney).

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The VA should obtain an addendum opinion, 
if possible from D. Ephram, the VA 
physician who examined the Veteran in 
October 2008 and provided an addendum 
opinion in November 2008.  Dr. Ephram 
should provide a detailed explanation of  
the rationale for his November 2008 
opinion that "more likely than not the 
patient does not suffer from a chronic 
fatigue syndrome in association with his 
history of headaches and remote head 
trauma."  If Dr. Ephram is not 
unavailable to provide the explanation, 
the RO should arrange for the Veteran to 
undergo an infectious, immune, and 
nutritional disabilities examination to 
determine whether he has a diagnosis of 
chronic fatigue syndrome, and, if so, 
whether it is related to his service or to 
his service-connected pain and/or 
psychiatric disorders, to include whether 
his service-connected disorders aggravate 
said condition.  The Veteran's claims 
files must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
whether the record and clinical 
examination reflect that the Veteran has 
chronic fatigue syndrome which is at least 
as likely as not (50% or more) associated 
with service or his headache pain syndrome 
and/or his adjustment disorder with mixed 
emotional features.  If so, any fatigue 
syndrome symptoms should be described in 
detail, both in terms of their nature and 
their frequency (and, if possible, 
quantified in terms of the percentage by 
which they restrict the Veteran's routine 
daily activities, and/or the lengths of 
any periods of time of incapacitation per 
year).

2.	The RO should ensure that the development 
sought above is completed in its entirety, 
then adjudicate the separate issue of 
whether service connection for chronic 
fatigue syndrome is warranted, and  re-
adjudicate the increased rating claim.  If 
either remains denied, the RO should issue 
an appropriate SSOC and afford the Veteran 
and his attorney ample opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

